This conviction was for carrying a pistol in violation of the statute. *Page 38 
The court charged the jury, that "a witness may be impeached by showing his general character for truth and veracity, or that he has made other and different statements out of court from those made on the trial. The object of this class of evidence is not to prove what the witness says on the trial is untrue, but to show his unworthiness of belief, and it goes to you like all other evidence, to be considered by you in arriving at a verdict." An exception was duly reserved to this charge. Why is it proposed to show that the witness is unworthy of belief? What is the object of this character of testimony? It can serve but one purpose, that is, to disprove and falsify the testimony of the witness whose character has thus been impeached.
The remaining questions will not likely arise upon another trial.
If the case is not properly before the County Court, proper orders can be made in the District Court, and the cause then transferred to the County Court in accordance with the provisions of the statutes.
For the error in the charge, the judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.